Citation Nr: 1219008	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  08-35 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan
 


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure and service-connected PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted entitlement to service connection for PTSD, assigning a 30 percent disability evaluation, and denied entitlement to service connection for coronary artery disease, hearing loss, hypertension, and benign prostatic hypertrophy (BPH).  Timely appeals were noted with respect to those decisions.

A hearing on these matters was held before a Decision Review Officer on March 4, 2009.  A copy of the hearing transcript has been associated with the file.

In January 2011, the Board granted entitlement to service connection for coronary artery disease and denied entitlement to service connection for benign prostatic hypertrophy.  Claims for hearing loss, hypertension, and a higher initial evaluation for PTSD were remanded for additional development and adjudication.  

In May 2011, the RO granted entitlement to service connection for hearing loss.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

1.  PTSD has not resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA.

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in May 2007 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 

(2002).  The letter notified the Veteran of the evidence and information necessary to substantiate his original service connection claim for PTSD and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  

In addition, the Board notes that, with respect to the Veteran's increased rating claim, the case of Dingess/Hartman v. Nicholson held that "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled." Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  As such, no further VCAA notice is required with respect to the Veteran's claim for a higher initial disability rating for PTSD.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

In addition to the foregoing, the Board observes that the Veteran's service treatment records, VA and private medical records, and Social Security Administration disability records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been provided with VA examinations in connection with his claim, and he was also afforded the opportunity to testify at a hearing before the RO.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  

The Board concludes, after reviewing all evidence of record that the preponderance of the evidence is against the Veteran's claim adjudicated herein.  As such, any questions as to the appropriate disability rating or effective date to be assigned to the claim are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).


II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In determining the propriety of the initial rating assigned, the fact-finder must evaluate the evidence since the effective date of the grant of service connection and assign staged ratings where appropriate.  Staged ratings are appropriate when the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different ratings during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.  Under 38 C.F.R. § 4.130, all service-connected mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.  

The criteria for a 30 percent rating are:  occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

The criteria for a 50 percent rating are:  occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:  occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are:  total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130.

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder.  In addition to the symptoms listed in the rating schedule, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  The GAF score is not conclusive of the degree of impairment for VA purposes but, rather, must be considered together with all evidence of record.  See 38 C.F.R. § 4.126.  

Here, the pertinent evidence of record includes outpatient treatment records, VA examination reports, and a private psychiatric evaluation report.  

The May 2007 private evaluation was performed in the context of a disability determination for the Social Security Administration.  The Veteran was noted to have flashbacks, poor sleep and irritability.  He was noted to avoid going out and being around people.  The Veteran denied feeling hopeless.  The Veteran was married and living with his wife.  He reported not getting along very well with family members and was indicated to have limited contact with neighbors.  He was cooperative with the interviewer.  The Veteran last worked as a truck driver in 2007 and was indicated to have no present hobbies.   He did not go to church and was noted to spend his time with light chores and watching television.  On examination, he had good hygiene and grooming, and maintained good eye contact with no unusual or bizarre behavior.  His psychomotor activity was normal and he was indicated to be in touch with reality.  He denied visual and auditory hallucinations, command hallucinations, delusions, obsessions, suicidal or homicidal ideation, or feelings of helplessness, hopelessness, or worthlessness.  He indicated problems with sleep disturbance.  His mood was tense, but he was oriented to person, time, and place.  The Veteran's memory and thought processes were normal.  After examination, the Veteran was diagnosed with PTSD and was assigned a GAF score of 50.  

The Veteran was examined by VA in November 2007.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran denied feeling depressed and denied suicidal and homicidal ideation.  He also denied hearing voices or seeing things, denied crying spells or feeling helpless or hopeless, and denied anxiety or panic attacks.  The Veteran reported having problems sleeping for more than 25 years, and indicated that he used to have more nightmares, but that the last one was two month prior to the examination.  He reported that he startles easily with noises and gets angry and irritable.  The Veteran indicated that he avoids movies and Veterans.  He reported that he wants to be by himself and avoids people.  He indicated that he was unable to watch war movies and will get flashbacks when he watches them.  The Veteran's past medical history and military history were reviewed for the record.  The Veteran was noted to have worked as a truck driver for 35 years after service.  He went on Social Security Administration disability in 2006 due to a cardiac condition.  The Veteran was noted to have been married five times, three times to the same woman.  His last marriage was in 1984.  He has three children and two grandchildren.  He has contact with his children and has never had any legal problems.  On examination, the examiner indicated that the Veteran was in no acute distress and that he was cooperative, with appropriate affect.  His mood was euthymic and his speech was spontaneous, coherent, and relevant.  There was no sign of psychosis and no homicidal or suicidal ideation.  The Veteran was alert and oriented to person, place and time.  There was no cognitive impairment and his insight and judgment were fair.  After examination, the Veteran was diagnosed with PTSD and was assigned a GAF score of 70.  The Veteran was noted to have mild symptoms and was able to function in his family and have some interaction with friends.  

The Veteran was again examined by VA in April 2011.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran was noted to have been married for 27 years for the fifth time.  He reported that he got married to his first wife three times and that they had three children before she died at the age of 32.  The Veteran indicated that all of his children have a college education.  They were noted to be working in various professions.  The Veteran was noted to also have three grandchildren and seven step children, with 26 grandchildren and 11 great-grandchildren for his wife's children.  The Veteran reported that he in touch with his children occasionally, but indicated that it bothered him that he was not particularly close to them.  He was noted to live with his wife and he indicated that her children treat him well and call him "dad."  The Veteran reported that he gets along very well with his wife and has a good relationship with his sister.  He indicated that he enjoys hunting, fishing, and shooting sports.  The Veteran was noted to have retired in 2007 after working as a truck driver for 37 years.  In his spare time, the Veteran indicated that he likes to do yard work and help people repair their guns.  He was noted to keep busy with house projects and stated that he was financially secure.  

On examination, the Veteran was clean and neatly groomed.  He was cooperative and his affect was appropriate.  His mood was anxious, but he was oriented as to person, time, and place.  His thought process, psychomotor activity, speech, and thought content were all unremarkable.  He had no delusions or hallucinations and was indicated to understand the outcome of his behavior.  The examiner found that the Veteran's intelligence was average.  The Veteran reported that he was not able to watch movies or documentaries about Vietnam and that he has nightmares approximately 2-3 times per month.  There was no inappropriate or obsessive or ritualistic behavior noted, and the Veteran did not have panic attacks.  He had no homicidal or suicidal thoughts and the Veteran's impulse control was indicated to be good, with no episodes of violence.  He had the ability to maintain minimum personal hygiene and there was no problem with activities of daily living.  His memory was normal for remote, recent, and immediate.  The Veteran's PTSD symptoms were noted to be recurrent distressing dreams, efforts to avoid thoughts, feelings, or conversations associated with trauma, efforts to avoid activities, people, or places associated with trauma, difficulty falling  or staying asleep, and irritability and outbursts of anger.  The Veteran's condition was indicated to be chronic with mild to moderate intensity.  After examination, the Veteran was diagnosed with PTSD and assigned a GAF score of 63.  The PTSD was noted to affect his overall functioning in a mild-moderate manner.  He was given a fair-good prognosis for improvement.  The examiner indicated that there was no total occupational or social impairment, or in family relations, work, or mood, due to PTSD.  There was also no reduced reliability and productivity due to PTSD.

The Veteran's outpatient records were also reviewed, but these records did not indicate symptoms more severe that the symptoms reported in the VA examination reports noted above.  Some of the GAF scores were lower, in the 50s, but the exhibited symptomatology was similar to that found on the VA examinations.  

Based on the foregoing, the Board finds that the Veteran's overall disability picture for the course of the appeal most nearly approximates a 30 percent disability rating.  In making such determinations, the Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the ratings assigned herein for the Veteran's PTSD under any alternate code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Additionally, the Board finds that staged ratings are not appropriate, as the manifestations of such disability have remained relatively stable throughout the relevant appeal periods, and any increase in his symptoms is not sufficient to warrant a higher rating.  See Fenderson, 12 Vet. App. at 126-127; Hart, 21 Vet. App. at 509-10.

Here, the Board notes that the criteria for a 50 percent rating are:  occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The evidence indicates symptoms primarily of sleep disturbance, nightmares and irritability.  The Veteran also evidences some avoidance behaviors.  However, there is no evidence of such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Even the findings on the private evaluation were more similar to the 30 percent criteria than the 50 percent.  The GAF score of 50 on the private examination report suggests serious impairment, but the findings on examination revealed no more than moderate social and industrial impairment.  Considering the exhibited symptoms, PTSD is best characterized as mildly to moderately disabling (and has been so characterized on the VA examination reports).  As such a higher evaluation is not warranted in this case.  

In addition, with respect to the Veteran's claim, the Board has also considered the statements that his disability is worse than evaluated.  In this regard, the Board notes that, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his symptoms and behavior because this requires only personal knowledge as it comes through the senses.  Layno, 6 Vet. App. at 470.  However, the Veteran's descriptions of the severity of his psychiatric disability are weighed against clinical evaluations provided by the medical personnel who have extensively examined the Veteran during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the disability is evaluated.  The Board finds that the reports of the VA examiners in this case are the most persuasive, based as they were on examinations and observations of the Veteran, conducted by examiners trained to evaluated psychiatric disorders, and based on the criteria needed to evaluate the Veteran's disability under the appropriate rating criteria.  Furthermore, these clinicians also considered the Veteran's complaints and descriptions of his impairment when describing the severity of his PTSD.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted under such provision if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In this regard, the Board has first carefully compared the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule.  As discussed in detail above, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated, and there are no symptoms of such disability that are not addressed by the rating schedule.  As such, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for such disability and, therefore, the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, it is not necessary to proceed to the second step and determine whether there are any related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  Accordingly, the Board finds that it is not necessary to refer this case for consideration of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  Id.


Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In this case, the Veteran does not meet the numerical criteria set forth above, and the Veteran's claims file does not indicate that the Veteran is unemployable due to her service-connected disabilities.  In addition, the VA examinations indicate that the Veteran retired in 2007 because he was age-eligible.  Therefore, further consideration of a TDIU is not warranted at this time. 

The Board has considered the applicability of the benefit of the doubt doctrine to the Veteran's claim.  However, as the preponderance of the evidence is against a rating in excess of 30 percent for PTSD, the benefit of the doubt doctrine does not apply and his claim must be denied in this regard.  See 38 C.F.R. § 4.3. 


ORDER

A rating in excess of 30 percent for PTSD is denied.


REMAND

The claim of service connection for hypertension was remanded in January 2011 in part in order to afford the Veteran with an additional VA examination in connection with the claim.  The Board found that the previous examination report dated in November 2007 was inadequate for purposes of determining whether service connection for this disability was warranted.  Specifically, it was noted that the examination stated that the Veteran's hypertension was not caused or aggravated by his PTSD; however, no rationale for the opinion was provided, nor did the examiner discuss whether hypertension is directly related to active service.  On remand, the examiner was asked, if hypertension was not found to be directly related to service,  to provide an opinion as to whether this disorder was caused, or aggravated by, a service-connected disability, to include PTSD and/or coronary artery disease.  And the Board found that a complete rationale for all opinions expressed must be provided.  

The Veteran was afforded an additional examination in April 2011.  After examination, the Veteran was diagnosed with essential hypertension.  The examiner opined that this condition was not secondary to any other cause including the Veteran's military service and service-connected conditions (PTSD and coronary artery disease).  The examiner also opined that the condition was not aggravated by PTSD or coronary artery disease.  The examiner stated that this was per literature and record review.  The examiner, however, did not provide a rationale for the opinions expressed, as required by the previous remand.  In this regard, the Board notes that the Veteran's representative, in an April 2012 statement has requested a new hypertension examination contending that the April 2011 examination report was not supported by adequate reasons for the opinions rendered.

Accordingly, the case is REMANDED for the following action:

1.   Forward the entire claims file, including a copy of this remand, to the April 2011 VA examiner for an addendum report in response to the following questions.  Review of the claims file should be noted in the examination report.  If any further testing or diagnostic studies are necessary prior to offering such opinions, they should be completed.  If the April 2011 VA examiner is not available, schedule the Veteran for another VA examination to determine the nature and etiology of his claimed disability.  All necessary tests and studies should then be conducted.  The examiner should respond to the following:

Did hypertension have its onset during active duty, within one year of active duty, or is such condition otherwise related to the Veteran's military service?  If not, was this disorder caused, or aggravated by, a service-connected disability, to include PTSD and/or coronary artery disease.  If so, what is the permanent, measurable increase in hypertension symptomatology attributable to service-connected disability.  In this regard, the examiner is asked to comment on all examinations of record and the Veteran's service and post-service medical treatment records.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  A complete rationale and explanation for all opinions expressed must be provided.  

2.  After the above has been completed, readjudicate the issue on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issues on appeal continue to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


